Title: To Thomas Jefferson from the Board of War, with Reply, 20 November 1779
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


Williamsburg, 20 Nov. 1779. Alexander Stewart of Rockbridge co. has offered to supply the state with gunpowder. He should be engaged to supply as much as he is willing to contract for and should be paid as much as others receive for all he delivers to the magazine at Staunton. Signed by Innes, Nelson, and Lyne. Countersigned: “In Council December 1st. 1779. Approved on condition that Mr. Stewart and his partners shall let the State have the whole powder they shall make, except what they shall want for their own private consumption. By this it is understood that they are to sell none but to the State. Th: Jefferson.”
